      Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 1 of 11



 1   CONSOVOY MCCARTHY PLLC
     William S. Consovoy*
 2       E-Mail: will@consovoymccarthy.com
     Bryan K. Weir
 3       E-Mail: bryan@consovoymccarthy.com
     Cameron T. Norris*
 4       E-mail: cam@consovoymccarthy.com
     1600 Wilson Blvd., Ste. 700
 5   Arlington, VA 22209
     Telephone: (703) 243-9423
 6   Counsel for [Proposed] Intervenor-Defendants
     Speech First, Inc. and Independent Women’s Law Center
 7
     COOPER & KIRK, PLLC
 8   Charles J. Cooper**
         E-mail: ccooper@cooperkirk.com
 9   Brian W. Barnes**
         E-mail: bbarnes@cooperkirk.com
10   1523 New Hampshire Ave., NW
     Washington, D.C. 20036
11   (202) 220-9600
     Counsel for [Proposed] Intervenor-Defendants
12   Foundation for Individual Rights in Education
            *Pro Hac Vice
13          **Motion to Appear Pro Hac Vice Forthcoming
14   Additional Counsel for Proposed Intervenors Listed on Signature Page
15
16                                  UNITED STATES DISTRICT COURT

17            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

18
      The Women’s Student Union,                  Case No. 3:21-cv-01626-EMC
19
                       Plaintiff,                 PROPOSED INTERVENOR-DEFENDANTS’
20           v.                                   REPLY IN SUPPORT OF MOTION TO
      U.S. Department of Education,               INTERVENE
21
                       Defendant,                 Judge: Hon. Edward M. Chen
22
      Foundation for Individual Rights in         Date: July 15, 2021
23    Education, Independent Women’s Law          Time: 1:30 p.m.
      Center, Speech First, Inc.,                 Crtrm: 5, 17th Floor
24
25            [Proposed] Intervenor-Defendants

26
27
28
                                                                      Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
          Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 2 of 11



 1                                               ARGUMENT
 2   I.       Movants Do Not Need Article III Standing to Intervene as Defendants, But Have
 3            Standing Nonetheless.

 4            Plaintiff argues that “Movants lack Article III standing, and so cannot intervene by right in

 5   WSU’s suit.” Pl. Opp. at 8. As outlined by proposed-intervenor Texas, Movants need not establish
 6   Article III standing to intervene as defendants. See Virginia House of Delegates v. Bethune-Hill,
 7
     139 S. Ct. 1945, 1952 (2019) (a party who “intervene[s] in support of defendants in the trial court”
 8
     does “not need to establish standing” due to its “defensive posture.”). The Supreme Court has been
 9
     clear that an intervenor need only demonstrate independent Article III standing “if it pursues relief
10
11   that is broader than or different from the party invoking the court’s jurisdiction.” Little Sisters of

12   the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367, 2379 n.6 (2020) (citing Town

13   of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017)). Moreover, the Ninth Circuit has
14
     held that “[w]here the proposed intervenor in a federal-question case brings no new claims, the
15
     jurisdictional concern drops away.” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836,
16
     844 (9th Cir. 2011). Here, where it is Plaintiff invoking the court’s jurisdiction, while Movants seek
17
     to intervene as defendants and bring no independent claims for relief in a federal-question case, no
18
19   independent Article III standing analysis is required.

20            Nevertheless, Movants can establish Article III standing. The Supreme Court has made
21   plain that a “concrete and demonstrable injury to [an] organization’s activities—with the
22
     consequent drain on the organization’s resources—constitutes far more than simply a setback to
23
     the organization’s abstract social interests” and thus suffices for standing. Havens Realty Corp. v.
24
     Coleman, 455 U.S. 363, 379 (1982); see also Sierra Club v. Trump, 963 F.3d 874, 884 (9th Cir.
25
26   2020) (“An organization has standing to sue on its own behalf when it suffers “both a diversion of

27   its resources and a frustration of its mission.” (quoting La Asociacion de Trabajadores de Lake

28   Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010))). Movants provide various
                                       2                                    Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 3 of 11



 1   services to students accused of sexual harassment who are in university misconduct proceedings.
 2   If the Final Rule is invalidated and schools return to their pre-rule procedures, Movants will be
 3
     forced once again to allocate additional resources to providing such services, diverting resources
 4
     away from other activities. That is enough to establish that if Plaintiff prevails in this lawsuit,
 5
     Movants will sustain a “concrete and demonstrable injury” under Havens Realty and its progeny.
 6
 7          Plaintiff argues that Movants’ organizational injuries are too speculative because “shifting

 8   of resources back would only arrive at the end of highly speculative ‘chain of possibilities,’” and

 9   future disciplinary proceedings are “far too tenuous to support standing.” Pl. Opp. at 3, 8. But
10
     Plaintiff’s own complaint alleges that the Final Rule will lead schools to “engage in fewer
11
     investigations of sexual harassment, and thus will find fewer violations and provide fewer
12
     remedies,” Compl. ¶ 34—an allegation that is essential for Plaintiff to establish its own standing.
13
     If Plaintiff has standing, then so do Movants.
14
15          Plaintiff also implies that injuries that depend upon the future conduct of a third party are

16   always too speculative to qualify as an injury-in-fact under Article III, but Supreme Court and Ninth
17   Circuit precedents say otherwise. See Bennett v. Spear, 520 U.S. 154, 169 (1997); Sierra Club v.
18
     Trump, 963 F.3d 874, 886 (9th Cir.), cert. granted, 141 S. Ct. 618 (2020). As the Supreme Court
19
     recently explained, a litigant has standing where an injury is caused by “the predictable effect of
20
     Government action on the decisions of third parties.” Dep’t of Commerce v. New York, 139 S. Ct.
21
22   2551, 2566 (2019). Here, the predictable effect of an invalidated Final Rule is a return of

23   unconstitutional disciplinary hearings around the country and more of Movants’ members facing

24   such hearings.
25   II.    Movants Have a Right to Intervene Under Rule 24(a)(2).
26
            Movants have established all the requirements for intervention as of right under Federal
27
     Rule of Civil Procedure 24(a)(2). Neither party contests the timeliness of Movants’ motion, and the
28
                                       3                                   Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 4 of 11



 1   other requirements are likewise satisfied.
 2          A. Movants have a significant protectable interest in this case.
 3
            Movants have established a “ ‘significantly protectable’ interest” in the subject of this
 4
     action. Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177–78 (9th Cir. 2011) (quoting
 5
     Donaldson v. United States, 400 U.S. 517, 531 (1971)). Ninth Circuit precedent is clear that public
 6
 7   interest groups satisfy this requirement for intervention as of right when a measure they supported

 8   is challenged. See Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995). This

 9   understanding of the law is confirmed by United States v. City of Los Angeles, Cal., a case Plaintiffs
10
     cite, in which the Ninth Circuit found a protectable interest even when an organization had only
11
     worked on an issue “generally,” but had not engaged in advocacy specific to the measure at hand,
12
     288 F.3d 391, 402 n.5 (9th Cir. 2002). Here, Movants have long been on the front lines of free
13
     speech and due process1 issues on college campuses and directly engaged the Department during
14
15   the rulemaking process, specifically urging the adoption of the Davis standard for defining sexual

16   harassment. The Davis standard’s inclusion in the Final Rule demonstrates the impact of Movants’
17   involvement and significant interest in these issues.
18
            Second, Plaintiff and Defendant challenge Movants’ diversion-of-resources theory as
19
     speculative2 and unsupported, respectively. Pl. Opp. at 10; Def. Opp. at 2. The Department also
20
     argues that Movants cannot establish an interest by incurring litigation costs. Def. Opp. at 2. These
21
22
23          1
               In a footnote, Plaintiff asserts that “[t]o the extent Movants’ argument relies on their
24   interest in members’ due process rights, those are entirely disconnected from the claims at issue
     here.” Pl. Opp. at 10 n.1. But the Complaint’s prayer for relief asks the Court to throw out the Final
25   Rule in its entirety—including the provisions that safeguard due process for the accused.
            2
26             Notably, Plaintiff never directly disputes that Movants’ resource-related interest is the
     “mirror-image” of Plaintiff’s. And it cannot, because “the same evidence that bolsters the
27   [Plaintiff’s] standing to sue also bolsters the case for intervention.” California ex rel. Lockyer v.
     United States, 450 F.3d 436, 442 (9th Cir. 2006).
28
                                       4                                   Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 5 of 11



 1   arguments miss the mark. Movants’ opening brief outlines the direct impact of the Final Rule on
 2   Movants. With the Final Rule in place, Movants have shifted resources from costly efforts of
 3
     challenging university policies and defending individual students in fundamentally unfair “sexual
 4
     harassment” proceedings to furthering other aspects of their missions. The Department attempts to
 5
     shoehorn Movants’ organizational interests into the rule that expenses incurred from litigation and
 6
 7   generalized advocacy do not qualify as an organizational injury-in-fact. See Simon v. E. Kentucky

 8   Welfare Rts. Org., 426 U.S. 26, 40 (1976); Serv. Women's Action Network v. Mattis, 320 F. Supp.

 9   3d 1082, 1100 (N.D. Cal. 2018). But Movants’ organizational interest is not based upon the
10
     expenses that they have incurred in seeking to participate in this case but instead focuses on the
11
     natural result of an invalidated Final Rule: Movants will be forced to divert significant additional
12
     resources to helping students and faculty who are accused under vague and subjective sexual
13
     harassment policies and deprived of basic procedural protections.
14
15          Third, Plaintiff says that it is unable to conceive of a “relationship” between this litigation

16   and the free speech and due process rights of Movants and their members. Pl. Opp. at 11. For years,
17   Movants spent time and treasure on efforts to safeguard the free speech and due process rights of
18
     their members and other faculty and students. The promulgation of the Final Rule was a significant
19
     step in guaranteeing those rights on campuses around the country. Plaintiff’s attack on the Final
20
     Rule and the Department’s refusal to make constitutional arguments in its defense puts Movants’
21
22   rights at stake in this case and establishes their interest under Rule 24(a)(2).

23          B. Movants’ interests may be impaired, as a practical matter, by the disposition of
               this case.
24
            Movants have also established that a disposition of this case in favor of Plaintiff will
25
     practically impair their interests. The Ninth Circuit, in similar circumstances, has found that where
26
27   a proposed intervenor can show a significant protectable interest, there is “little difficulty

28   concluding that the disposition of the case may, as a practical matter, affect it.” Citizens for
                                       5                                     Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 6 of 11



 1   Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011) (cleaned up). The
 2   Final Rule provides significant protections to Movants and their members, which they stand to lose
 3
     by the direct legal operation of the outcome of a final judgment in Plaintiff’s favor in this case. See
 4
     Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001). Plaintiff argues that
 5
     Movants are “not entitled to mandatory intervention because they will have many other
 6
 7   opportunities to protect their asserted interest.” Pl. Opp. at 18. Specifically, Plaintiff asserts that

 8   Movants may participate in a future rulemaking and additional litigation if their significant

 9   protectable interests are eviscerated in this case. Id. at 18–19. But the point of Rule 24(a)(2) is to
10
     provide parties such as Movants with the ability to intervene in litigation and protect their interests
11
     before those interests are impaired.
12
            Moreover, Plaintiff’s suggestion that Movants could take part in a future Department
13
     rulemaking disregards the reality that, during a lengthy interim period, the return of unconstitutional
14
15   disciplinary hearings would force Movants to divert significant resources to assisting university

16   students and faculty who are accused under vague and subjective sexual harassment policies and
17   deprived of basic procedural protections. Plaintiff offers no explanation for how Movants could
18
     remedy this impairment of their protectable interests.
19
            C. The Department does not adequately represent Movants’ interests.
20
            Despite the Department’s arguments to the contrary, Movants and the Department do not
21
     share the same ultimate objective in this litigation. Although the Ninth Circuit recognizes a
22
23   presumption of adequate representation where a proposed intervenor shares an ultimate objective

24   with an existing party, Geithner, 644 F.3d at 841, and especially so “where the Department of

25   Justice deploys its formidable resources” to defend government action, Lockyer, 450 F.3d at 444,
26
     a proposed intervenor can overcome the presumption by showing “distinctly different, and likely
27
28
                                       6                                    Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 7 of 11



 1   conflicting, interests” than those currently represented by the parties in suit, id.3 While the
 2   Department may currently have a general objective of defending the Final Rule as it stands,
 3
     Movants have a narrower interest in how and why the Final Rule is upheld. See Forest Conservation
 4
     Council v. U.S. Forest Service, 66 F.3d 1489, 1499 (9th Cir. 1995) (“Inadequate representation is
 5
     most likely to be found when the applicant asserts a personal interest that does not belong to the
 6
 7   general public.”). Despite Plaintiff’s efforts to generalize the parties’ “objectives,” the very real

 8   divergence between the Department’s need to balance competing interests and Movants’ more

 9   singular focus on defending the Final Rule is just the type of divergence of interests that courts
10
     have found to underpin inadequate representation. See, e.g., Californians for Safe and Competitive
11
     Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1190 (9th Cir. 1998); United States v. Oregon,
12
     839 F.2d 635, 638 (9th Cir. 1988); Pennsylvania v. President of the United States, 888 F.3d 52 (3d
13
     Cir. 2018).
14
15          Both the Department and Plaintiff also argue that even if Movants’ legal position differs

16   from that of the Department, this difference is insufficient to establish inadequate representation.
17   The Department and Plaintiff are wrong. To be sure, the Department is correct that in Lockyer, the
18
     Ninth Circuit noted that the proposed intervenor’s desire to argue for a broader statutory
19
     construction was not by itself sufficient to overcome the presumption of adequate representation.
20
     450 F.3d at 444. But in the very next breath, the Ninth Circuit explained that a “very compelling
21
22   showing” of inadequate representation would be made if a proposed intervenor could “demonstrate

23   a likelihood that the government will abandon or concede a potentially meritorious reading of the

24   statute.” Id. In Lockyer, the proposed intervenors sought to inject a constitutional argument that
25
26          3
             Although foreclosed by circuit precedent, Movants respectfully preserve the argument that
27   no such presumption should exist. See Crossroads Grassroots Policy Strategies v. FEC, 788 F.3d
     312, 321 (D.C. Cir. 2015) (“[W]e look skeptically on government entities serving as adequate
28   advocates for private parties.”).
                                       7                                   Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 8 of 11



 1   was far broader than the limiting construction that the government proposed to employ to “assuage
 2   . . . constitutional doubts.” Id. The Ninth Circuit found these divergent strategies “far more than
 3
     differences in litigation strategy between the United States and the proposed intervenors”—it was
 4
     a difference that went “to the heart of the defense of the [statute].” Id. at 444–45 (internal citations
 5
     omitted). Movants’ constitutional arguments likewise go to the heart of the defense of the Final
 6
 7   Rule. Yet the Department has steadfastly refused to make them—presumably for the entirely

 8   understandable reason that it would prefer to avoid a court ruling that would establish that the

 9   Constitution significantly limits the Department’s policy options in this area. That the Department
10
     would forgo a potentially meritorious defense of the Final Rule further shows that it does not
11
     adequately represent Movants’ interests.
12
            Lockyer also rebuts Plaintiff’s assertion that principles of constitutional avoidance counsel
13
     in favor of denying intervention. By reversing the lower court’s denial of intervention, the Ninth
14
15   Circuit expressly allowed intervenors into a case so that they could raise a constitutional argument.

16          Lastly, Plaintiff’s reliance on Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 94
17   (9th Cir. 2009), is misplaced. In Perry, the Court found that defendants were “willing to make the
18
     [proposed intervenors] arguments in support of Prop. 8 and will not neglect any elements to the
19
     defense of Prop. 8.” Id. (emphasis added). Here, Movants allege—and the Department does not
20
     dispute—that their constitutional arguments will not be made in this litigation if the intervention
21
22   motion is denied.

23   III.   Alternatively, the Court Should Grant Movants Permissive Intervention.

24          Movants have also met the requirements for permissive intervention. As all parties agree,
25   permissive intervention requires a proposed intervenor show “(1) independent grounds for
26
     jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or defense, and the main action,
27
     have a question of law or a question of fact in common.” Nw. Forest Res. Council v. Glickman, 82
28
                                       8                                     Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
       Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 9 of 11



 1   F.3d 825, 839 (9th Cir. 1996) (citing Greene v. United States, 996 F.2d 973, 978 (9th Cir.1993),
 2   aff'd, 64 F.3d 1266 (9th Cir.1995)). Plaintiff and Defendant only challenge the third requirement,
 3
     that Movants’ share a common question of law or fact. Pl. Opp. at 20; Def. Opp. at 6–7.
 4
     Additionally, Plaintiff argues that adequate representation and undue delay or prejudice discourage
 5
     permissive intervention. Pl. Opp. at 20–22. None of these arguments against permissive
 6
 7   intervention is persuasive.

 8          A. Movants’ defense shares a common question of law or fact with the main action.

 9          The Department makes the puzzling argument that Movants “have no ‘defense’ that is
10   common to the government, as no plaintiff could bring an APA claim against any entity other than
11
     the federal government.” Def. Opp. at 7. But the logic of that argument implies that permissive
12
     intervention on the government’s side is never appropriate in APA cases—a contention that is
13
     clearly wrong. See, e.g., Friant Water Auth. v. Jewell, 2014 WL 6774019, at *5 (E.D. Cal. Dec. 1,
14
15   2014). The operative question is not whether a proposed intervenor-defendant could be sued in its

16   own right, but whether the issues it proposes to raise share a common question of law or fact with

17   the main action. Movants’ defenses—which “squarely respond” to Plaintiff’s claims—obviously
18   share common questions with the main action. Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094,
19
     1108 (9th Cir. 2002), abrogated on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d
20
     1173 (9th Cir. 2011).
21
            Plaintiff’s argument on this issue fares no better. Plaintiff contends that Movants’ arguments
22
23   are too attenuated from the subject of the action. Pl. Opp. at 20. To support this position, Plaintiff

24   points to Mishewal Wappo Tribe of Alexander Valley v. Salazar, 2012 WL 4717814, at *6 (N.D.

25   Cal. Sept. 28, 2012), aff’d, 534 F. App’x 665 (9th Cir. 2013). But Mishewal is clearly
26
     distinguishable. There, after first granting intervention, the court dismissed the intervenor-
27
     defendants from the case when the complaint was amended to drop the claim that had been the
28
                                       9                                   Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
      Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 10 of 11



 1   basis for intervention. Id. at *4. It is unsurprising that a Court would find attenuated from the case
 2   defenses that focused on claims the plaintiff was no longer pressing. Here, however, Movants’
 3
     constitutional defense responds directly to Plaintiff’s effort to invalidate the Final Rule. As such,
 4
     the defense shares a common question of law or fact with the main action.
 5
            B. Movants will cause no undue delay or prejudice in this litigation.
 6
 7          Movants’ intervention, at the early stages of this case, would cause no delay or prejudice to

 8   the parties in this litigation. Plaintiff’s argument to the contrary is unavailing. As outlined in

 9   Movants’ opening brief, granting permissive intervention would not create any delay—let alone
10
     undue delay—because Movants seek to join the case at this early stage and agree to be bound by
11
     Defendant’s briefing schedule. To defend its position, Plaintiff relies on out-of-context quotations
12
     from Apple Inc. v. Iancu, 2021 WL 411157, at *5 (N.D. Cal. Feb. 5, 2021), while ignoring the
13
     obvious differences between that case and this one. Apple concerned a group of proposed-
14
15   intervenor-plaintiffs who sought to inject new claims and a demand for an injunction against the

16   defendant in an existing action even though they had the “option to bring a separate action” against
17   the defendant. Id. at *6. Movants here, in contrast, seek to intervene as defendants to raise an
18
     important constitutional defense that the Department will not present. Requiring Plaintiff to prove
19
     its case and rebut reasonable constitutional defenses would not cause undue delay or prejudice.
20
            C. Movants have shown that the Department will not represent its interests.
21
22          As explained above, Movants have established that the Department is neither prepared nor

23   willing to make an argument that the First Amendment required it to use the Davis standard in its

24   definition of “sexual harassment” or that the Due Process Clause mandates the procedural
25   protections the Final Rule guarantees to accused students. Because Movants have narrower interests
26
     than the Department, and the Department maintains an interest in preserving the scope of its
27
     discretion, it is simply not the case that the Department adequately represents Movants in this
28
                                      10                                   Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
      Case 3:21-cv-01626-EMC Document 57 Filed 06/21/21 Page 11 of 11



 1   litigation.
 2                                            CONCLUSION
 3
             For the foregoing reasons, the motion to intervene should be granted.
 4
 5    Dated: June 21, 2021                             Respectfully submitted,

 6                                                      /s/ Cameron T. Norris

 7    Bradley A. Benbrook (No. 177768)                 William S. Consovoy*
      Stephen M. Duvernay (No. 250957)                 Bryan K. Weir (CA Bar. #310964)
 8    BENBROOK LAW GROUP, PC                           Cameron T. Norris*
      400 Capitol Mall                                 CONSOVOY MCCARTHY PLLC
 9    Suite 2530                                       1600 Wilson Blvd., Ste. 700
      Sacramento, CA 95814                             Arlington, VA 22209
10    (916)447-4900                                    (703) 243-9423
      brad@benbrooklawgroup.com                        will@consovoymccarthy.com
11    steve@benbrooklawgroup.com                       bryan@consovoymccarthy.com
                                                       cam@consovoymccarthy.com
12
       /s/ Charles J. Cooper                           Counsel for Speech First, Inc. and
13                                                     Independent Women’s Law Center
      Charles J. Cooper**
14    Brian W. Barnes**
      COOPER & KIRK, PLLC
15    1523 New Hampshire Ave., NW
      Washington, D.C. 20036
16    (202) 220-9600
      ccooper@cooperkirk.com
17    bbarnes@cooperkirk.com

18    Counsel for Foundation for
      Individual Rights in Education
19          *Pro Hac Vice
            **Pro Hac Vice Forthcoming
20
21
22
23
24
25
26
27
28
                                      11                                 Case No 3:21-cv-01626-EMC
     REPLY IN SUPPORT OF MOTION TO INTERVENE
